Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 7/25/2019.  Claims 1-8 are pending and examined.

Claim Objections
Claims 1-8 objected to because of the following informalities:  Appropriate correction is required.
Claim 1, “circuit” is believed to be in error for “fuel circuit”.
 Claim 2, “variable geometries” is believed to be in error for “a variable geometry component”.

Claims 3-5, “drive device” is believed to be in error for “device”.
 Claim 7, “wherein the method implements” is believed to be in error for “the method comprising the step of implementing”.
Claim 8, “to condition the use of variable geometries” is believed to be in error for “to actuate a variable geometry component”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device and drive device in claims 1 and 3 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case the limitation device/drive device has been construed as comprising an epicyclic gear train with an electric motor(s) as a driver for at least one of the gears (see [0068] of applicant’s specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA 2016/0186670 in view of Stevens 7,130,750 and Bader 2010/0018182
Regarding claim 1, OBA teaches a fuel supply system (1H) of an aircraft engine ([0003] A fuel system for supplying fuel of a required amount with respect to an engine is mounted in an aircraft.), comprising: a fuel circuit including a pressurization valve (3e or 5) at an outlet of said circuit (the outlet of 3e or 5 respectively), a pump (2a and 2b) arranged to send fuel (the fuel corresponding to fuel amount N in Fig. 8) into said circuit at a fuel flow rate (the flow rate corresponding to N), the fuel flow rate an increasing function of a rotational speed of a shaft of said pump ([0041] The centrifugal pump 2 a is attached to the main tube 1 in an inlet of the fuel pump mechanism 2. The centrifugal pump 2 a is a pump which delivers the fuel N in the discharge pressure which is proportional to the square of the rotational speed, for example, when the rotation is high, the discharge pressure is high, and when the rotation is low, the discharge pressure is low.), wherein the circuit includes a flow rate sensor (11) placed between the outlet of the pump (the outlet of 2b) and a pressurization valve (see Fig. 8), a device (2c) arranged to drive the pump with a controllable rotational speed ([0094] The flowmeter 11 measures the flow amount of the fuel N which flows through the main tube 1, and outputs a measurement value to the ECU 4. The ECU 4 determines the fuel amount which is necessary for the engine E from the operation information of the airframe or the engine E, and furthermore, compares the determined fuel amount and the measurement value which is input from the flowmeter 11. In addition, the ECU 4 sends the difference of the values (that is, comparison result) to the transmission controller 2 d. The transmission controller 2 d controls the gear ratio in the transmission 2 c based on the comparison result which is input from the ECU 4. [0096] According to the fuel system 1H of the present embodiment which adopts such a configuration, the discharge amount of the centrifugal pump 2 a is measured by the flowmeter 11, and the measurement value is input to the ECU 4 as an electrical signal. For this reason, for example, it is possible to have the transmission controller 2 d control the gear ratio of the transmission 2 c upon processing on the software with respect to the measurement value and the like by the ECU 4. For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft), and a control (4) that controls the device based on a measurement provided by the flow rate sensor (see [0096] supra), wherein the rotational speed of the shaft of the pump adapts to a flow rate setpoint value at the outlet of the fuel circuit (the determined fuel amount see [0093-0094] supra).
ODA is silent as to the flow rate sensor comprising a sliding drawer, a return spring and a sensor for detecting the position of said drawer, the position of said drawer controlled by a pressure difference across the flow rate sensor shaped to compensate for a force applied by the return spring to said drawer, wherein the position of said drawer indicates the flow rate passing through the flow rate sensor. 
Stevens teaches a flow rate sensor (10) comprising a sliding drawer (18 and 26), a return spring (20) and a sensor (28 Col. 1 ll. 20-32 A variable area of flow meter 10, of the type shown in Hedland U.S. Pat. No. 3,805,611, is illustrated in FIG. 1. Cylindrical body 12, of a non-magnetic material, has an inlet 14 and an outlet 16. A piston 18 is biased toward the inlet by spring 20. The piston has a central opening 22 through which a conical plug 24 extends. Fluid flow through the body 12 creates a differential pressure across piston 18 which lifts the piston to a position at which the differential pressure balances the spring force as shown in broken lines at 18′. A magnet 26 is carried on piston 18 and has a field which extends outside cylindrical body 12. The position of magnet 26 and thus of the piston is sensed by an array 28 of MR sensors 30, providing signals from which flow rate of a fluid through the meter may be determined) for detecting the position of said drawer (see Fig. 1 and Col. 1 ll. 20-32 supra), the position of said drawer controlled by a pressure difference across the flow rate sensor (differential pressure per Col. 1 ll. 20-32 supra) shaped to compensate for a force applied by the return spring to said drawer (see Col. 1 ll. 20-32 supra), wherein the position of said drawer indicates the flow rate passing through the flow rate sensor (see Col. 1 ll. 20-32 supra). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified ODA with Stevens flowmeter to provide the benefit of a flow meter that is resistant to decoupling caused by rapid changes in flow rate (Col. 1 ll. 42-53 The meter of the '077 patent is subject to decoupling of the follower from the magnet as a result of rapid change in flow rate and exacerbated by friction between the wiper and the resistor. The flow meter disclosed herein utilizes an array of anisotropic magnetoresistive (AMR or MR) sensing elements adjacent to the path of travel of the magnet on the flow meter piston. An external follower and wiper are not required. This eliminates the potential for decoupling.)
ODA in view of Stevens as discussed above does not teach wherein the engine is a turbomachine
Bader teaches a similar fuel system (having a pump with a variable transmission controlling the shaft speed input into the pump) for a similar application (aircraft engines) in which the aircraft engine is preferentially a gas turbine engine ([0001] The invention relates to a device for regulating the rate at which fuel is taken from a fuel circuit of an aircraft propelled by an engine, and particularly but not exclusively by a gas turbine engine.)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified ODA in view of Stevens so as to make the aircraft engine a gas turbine engine since Bader teaches that it is an intended and preferred application of fuel systems having a pump with a variable transmission controlling the shaft speed input into the pump.
Regarding claim 3, OBA in view of Stevens and Bader teaches the invention as discussed above OBA further teaches as discussed above also teaches wherein the drive device drives the pump from a drive shaft (the shaft carrying the rotational power per [0042] infra) of said turbomachine and is arranged to vary a ratio between the rotational speed of the shaft of the pump and a rotational speed of the drive shaft (the rotational speed of the engine [0042] The transmission 2 c connects an engine E and the centrifugal pump 2 a, and the rotational speed of the rotational power which is discharged from the engine E (that is, the rotational speed of the engine E) is modified and transmitted to the centrifugal pump 2 a. The transmission 2 c is able to regulate the gear ratio).
Regarding claim 4, OBA in view of Stevens and Bader teaches the invention as discussed above
OBA in view of Stevens and Bader as discussed above does not teach the drive device comprises an epicyclic gear reducer comprising three elements, a central sun gear, an outer ring gear, and a planet carrier, whose planets mesh with the sun gear and the ring gear, a first of the three elements connected to the drive shaft and a second of the three elements coupled to a shaft of the pump, wherein said three elements are movable in rotation about an axis of the reducer, wherein said drive device further comprises at least first electrical motor arranged to rotatably drive a third of said elements of the reducer, to modify a rotational speed ratio between the first and second of said elements 
Bader teaches drive device comprising an epicyclic gear reducer comprising three elements, a central sun gear (102), an outer ring gear (104), and a planet carrier (106), whose planets mesh with the sun gear and the ring gear (see [0037] infra), a first of the three elements (102) connected to the drive shaft (see [0037] infra and [0036] In known manner, the gearbox 34, commonly referred to by the abbreviation AGB for “accessory gearbox”, serves to drive various accessories of the engine or its auxiliary equipment. This gearbox is itself driven in rotation by taking some of the mechanical energy produced by a rotary shaft of the engine (such as the high-pressure shaft in a two-spool turbomachine, for example). The speed of rotation of the gearbox 34 is thus proportional to the speed of operation of the engine.) and a second of the three elements (106) coupled to a shaft of the pump (see Fig. 1 and [0037] infra), wherein said three elements are movable in rotation about an axis of the reducer (this is the ordinary operation of a planetary gear system, see also [0037] infra), wherein said drive device further comprises at least first electrical motor (36) arranged to rotatably drive a third (104) of said elements of the reducer, to modify a rotational speed ratio (R) between the first and second of said elements (see [0037] The electric motor/generator 36 is connected to at least one electric circuit 38 of the airplane via at least one inverter 40. The motor/generator used is a reversible electric machine capable of operating as a motor or as a generator. In motor operation, the motor/generator 36 transforms the electrical energy it receives from the electric circuit 38 into mechanical energy that is transmitted to the second inlet 100 b of the differential 100, and in generator operation it transforms a fraction of the mechanical energy it receives via the second inlet of the differential into electrical energy that is transmitted to the electric circuit 38 via the inverter 40. … [0039] In FIG. 1, the differential 100 comprises a sun (or central) gear 102 constituting the first inlet 100 a of the differential that is connected to the AGB 34, an outer ring gear 104 (or annulus) constituting the second inlet 100 b of the differential that is connected to the electric motor/generator 36, and a planet carrier 106 constituting the outlet 100 c of the differential that is connected to the gear pump 18. [0040] In known manner, the differential gear 100 possesses a transmission ratio R that is predefined and that is a function of the number of teeth of the various gearwheels constituting it. This transmission ratio R is known at the time the differential 100 is designed. It makes it possible to establish the following equation of proportionality between the speed of rotation Npump of the rotary shaft 18 c of the gear pump 18 (coupled to the outlet 100 c of the differential) and the respective speeds of rotation NAGB and NE of the AGB 34 and of the rotor of the electric motor/generator 36 (coupled respectively to the first inlet 100 a and to the second inlet 100 b of the differential): R = NE - Npump/ NAGB - Npump [0041] Since the speed NAGB and the transmission ratio R of the differential are known, it is possible, by acting on the speed of rotation NE of the rotor of the electric motor/generator, to regulate the speed Npump of the rotary shaft 18 c of the gear pump 18 so as to regulate the flow rate of fuel taken thereby (this flow rate of fuel taken by the pump 18 is proportional to its speed of rotation). [0042] For this purpose, the regulator device 14 also includes an electronic control system 42 (FIG. 3) that enables the speed of rotation NE of the electric motor/generator 36 to be regulated as a function of requirements in terms of fuel takeoff by the gear pump 18. [0043] For example, the electronic control system 42 may be an electronic module of the full authority digital engine control (FADEC) system. [0044] As shown in FIG. 3, the regulator device thus comprises devices 44 and 46 for measuring the real speed of rotation NAGB(real) of the AGB 34 (which is proportional to the operating speed of the engine), and the real speed of rotation NE(real) of the electric motor/generator 36 [0051] From the values Npump, NAGB(real), and from the predefined transmission ratio R of the differential 100, the electronic system 42 then establishes a setpoint value for the speed of rotation of the electric motor/generator 36. As a function of the difference detected between said setpoint value and the real speed of rotation NE(real) of the motor/generator, the electronic system establishes a corrective value for the speed of rotation NE for application to the motor/generator.). In the present case, OBA containes a variable transmission which differs from the claimed device by the substitution of an variable planetary gear in which an electric motor varies the gear ratio. Bader teaches a finding that variable planetary gear in which an electric motor varies the gear ratio is known as a variable gear means for the fuel pump of a fuel system. Since all that is required of OBA is a variable transmission and since the intended use of the variable planetary gear of Stevens is as a variable transmission, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since it only requires the normal and ordinary operation of the variable planetary gear taught by Stevens. As such, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Stevens with Bader so as to provide the variable epicyclic gearing of Bader as the  drive device since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another to obtain predictable results, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 6, OBA in view of Stevens and Bader teaches the invention as discussed above.
OBA in view of Stevens and Bader as discussed also teaches a turbomachine (gas turbine aircraft engine) comprising a system according to claim 1.
Regarding claim 7, OBA in view of Stevens and Bader teaches the invention as discussed above.
The recited method steps of "wherein the method implements control laws of the rotational speed of the shaft of the pump, which increase or respectively decrease the rotational speed when the flow rate indicated by the sensor decreases or increases, causing the flow rate and pressure at the outlet of the circuit" are the normal and usual operation of the apparatus taught by OBA in view of Stevens and Bader, as such, 
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in light of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.  
OBA in view of Stevens and Bader as discussed above does not teach the control law causing the flow rate and pressure at outlet as adapted to flight conditions of the aircraft.
Oba teaches varying the gear ration of the transmission, which controls the pump flow rate and pressure as needed by aircraft operating conditions ([0063] For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft).  Flight conditions of the aircraft are one class of aircraft operating conditions.
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to modified the control law of OBA in view of Stevens and Bader to  cause the flow rate and pressure at outlet to be adapted to flight conditions of the aircraft since Flight conditions of the aircraft are one class of aircraft operating conditions.
Regarding claim 8, OBA in view of Stevens and Bader teaches the invention as discussed above.
OBA in view of Stevens and Bader as discussed above does not teach wherein said control laws are arranged to also adapt the flow rate provided by the pump and the pressure in the circuit to conditions of use of variable geometries OBA in view of Stevens and Bader as discussed above does not teach the control law causing the flow rate and pressure at outlet as adapted to flight conditions of the aircraft.
OBA teaches varying the gear ration of the transmission, which controls the pump flow rate and pressure as needed by aircraft operating conditions ([0063] For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft).  The use of variable geometries is one set of aircraft operating conditions.
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to modified the control law of OBA in view of Stevens and Bader adapt the flow rate provided by the pump and the pressure in the circuit to conditions of use of variable geometries since the use of variable geometries is one set of aircraft operating conditions.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA in view of Stevens, Bader and Cires 5,813,611
Regarding claim 2, OBA in view of Stevens and Bader teaches the invention as discussed above.
OBA in view of Stevens and Bader does not teach providing fuel from a derivation of the fuel supply system to actuate variable geometries of the turbomachine
Cires teaches that the actuators that vary nozzle throat size (a variable geometry of the turbomachine) are typically provide with fuel as a hydraulic fluid from the fuel supply system.  The conduit that is necessary to provide said fuel as the hydraulic fuel has been construed as a derivation of the fuel supply. 
(col. 2 ll. 20-30 “To achieve an acceptable high response nozzle actuation system it is necessary to utilize actuators for varying the throat size of the C/D exhaust nozzle. These actuators typically are hydraulic types of actuators that utilize the engine's fuel for the hydraulic medium. This invention contemplates utilizing an hydraulic actuator utilizing fuel as the hydraulic medium. Moreover, the fuel lines that interconnect the fuel pump and actuators must be flexible in order to accommodate the counter rotating duct function that is utilized to place the exhaust nozzle in the vectoring positions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Stevens and Bader with Cares so as to provide fuel from a derivation of the fuel supply system to actuate variable geometries of the turbomachine since to facilitate variable nozzle control and since Cires teaches this is typical for the actuators that vary nozzle throat size.
OBA in view of Stevens, Bader and Cires as discussed above does not teach 
OBA in view of Stevens and Bader and Cires does not teach wherein the fuel circuit includes a control loop to actuate variable geometries of the turbomachine, said control loop starting with a branch connection at the derivation.
Oba teaches varying the gear ration of the transmission, which controls the pump flow rate and pressure as needed by aircraft operating conditions ([0063] For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Stevens, Bader and Cires with OBA so as to provide a control loop to actuate variable geometries of the turbomachine, said control loop starting with a branch connection at the derivation to facilitate regulating the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft such as the actuation of the variable geometry components taught by Cires.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA in view of Stevens and Bader and Thomassin 2016/0061053
Regarding claim 5, OBA in view of Stevens and Bader teaches the invention as discussed above.
OBA in view of Stevens and Bader does not teach wherein the drive device comprises a second electrical motor coupled to the first or second of said elements of the reducer, the first and second electrical motors configured to transfer electrical power reversibly from one to the other.
Thommassin teaches connecting accessories to the AGB via electric motors (electric machines ([0035] Accessories 40 may include one or more devices/systems that may, in existing engines, be driven by mechanical coupling to AGB 28 via respective mounting pads to AGB 28. However, in various embodiments of the present disclosure, such accessories 40 may instead be electrically coupled to AGB 28 via electric machine 32 and respective electric machines 46. In some embodiments, one or more of electric machines 46 may be configured to be operated as motors or generators. Accordingly, since accessories 40 may be electrically coupled to HP spool 20 via electric machine 32, separate mounting pads for mechanically coupling individual accessories 40 to AGB 28 may not be required. Accordingly, electric machine 32 may have a relatively larger capacity than conventional electric starters and such larger capacity may be beneficial during cold starts of aircraft engine 10 and also at high altitude relights. As explained below, electric machine 32 may be used to at least partially absorb transient conditions during operation of aircraft engine 10 but may also (or instead) be used during starting of engine 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Stevens and Bader with Thomassin so as to connect the sun (or central) gear 102 constituting the first inlet 100 a of the differential via an electric machine as taught by Thomassin since Thomassin teaches these are embodiments that may be substitute for one another. Connecting the sun (or central) gear 102 via the electric machine of Thomassin connects the first element of the reducer to a second electric motor and because power can transfer between any of the first through third elements of a planetary gear system, the first and second electrical motors are configured to transfer electrical power reversibly from one to the other.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741